

	

		II

		109th CONGRESS

		1st Session

		S. 1769

		IN THE SENATE OF THE UNITED STATES

		

			September 26, 2005

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Alexander, Mr.

			 Dodd, Mr. Burr,

			 Ms. Mikulski, Mr. DeWine, and Mrs.

			 Clinton) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide relief to individuals and businesses affected

		  by Hurricane Katrina related to healthcare and health insurance coverage, and

		  for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Public Health and Health Insurance

			 Emergency Response Act of 2005.

		IClarification of

			 a Public Health Emergency

			101.Modification

			 to the definition of public health emergencySection 319 of the Public Health Service Act

			 (42 U.S.C. 247d) is amended—

				(1)in subsection (a), by inserting before the

			 last sentence, the following: Any determination under this section shall

			 specify the geographic area with respect to which such determination

			 applies.; and

				(2)by striking

			 subsection (d) and inserting the following:

					

						(d)Statutory

				waiver

							(1)In

				generalNotwithstanding any other provision of this Act, if the

				Secretary declares a public health emergency pursuant to subsection (a), the

				Secretary may waive the following statutory requirements:

								(A)Reporting or

				administrative requirementsIn any case in which the Secretary

				determines that, wholly or partially as a result of a public health emergency

				that has been determined pursuant to subsection (a), individuals or public or

				private entities are unable to comply with deadlines for the submission to the

				Secretary of data, reports, or other materials, or for the completion of other

				administrative tasks required under any law administered by the Secretary, the

				Secretary may grant such extensions of such deadlines as the circumstances may

				reasonably require, and may waive, wholly or partially, any sanctions otherwise

				applicable to such failure to comply.

								(B)VaccinationsWith

				respect to section 317 of this Act and section 1928 of the Social Security Act,

				the Secretary may waive requirements related to the eligibility of adults and

				children for participation in the program for those in an area with respect to

				which the Secretary has declared a public health emergency during the period of

				such declaration.

								(C)Extension of

				availability of fundsIf, as a result of a public health

				emergency declared pursuant to subsection (a), the Secretary determines that

				the Secretary is unable to obligate funds for a particular fiscal year, such

				funds shall remain available for an additional 180 days.

								(D)Matching

				requirementsIn any case in which the Secretary determines that

				an entity in an area with respect to which the Secretary has declared a public

				health emergency pursuant to subsection (a) is unable to provide funds required

				as a condition of Federal matching under any provision of the Public Health

				Service Act, the Secretary may grant a waiver of such funding requirement for

				the fiscal years covered by such emergency declaration. To the extent that

				additional amounts have been appropriated for programs that have received a

				waiver under this subparagraph as a result of Hurricane Katrina, the Secretary

				may make such additional amounts available to entities on a pro rata

				basis.

								(E)Mobilizing

				resources to provide accessIf the Secretary declares a public

				health emergency pursuant to subsection (a) with respect to an area, the

				Secretary may deem such area as a health professional shortage area (as defined

				under section 332(a)), a medically underserved population (as defined under

				section 330(b)(3)), or a medically underserved area or community during the

				period of such declaration.

								(e)Licensing and

				liability provisionsIf the Secretary declares a public health

				emergency pursuant to subsection (a) with respect to an area, the Secretary may

				waive the application of licensing requirements applicable to physicians and

				other health care professionals who are volunteering to provide medical

				services (within their scope of practice) within such area as part of a

				coordinated emergency response if such physicians or health care professionals

				have equivalent licensing in good standing in another State and are not

				affirmatively excluded from practice in that State or in any State a part of

				which is included in the designated public health emergency area. A physician

				or other health care professional described in section 2811(d)(1) shall be

				covered by the provisions of section 2811(d)(2), including with respect to

				liability.

						(f)FDA waiver

				authorityIf the Secretary declares a public health emergency

				pursuant to subsection (a) with respect to an area, the Secretary may—

							(1)waive the

				requirements in the second sentence of section 304(h)(1)(B) of the Federal

				Food, Drug, and Cosmetic Act;

							(2)waive the

				requirement of section 304(h)(2) of such Act that limits the administrative

				detention of foods to not more than 30 days; and

							(3)waive the

				requirement of section 304(h)(4)(A) of such Act relating to the timing of an

				opportunity for an informal hearing upon the appeal of a detention

				order.

							Under

				paragraph (1), the Secretary may not waive the requirements of sections 1.392

				or 1.393 of title 21, Code of Federal Regulations, or any successor regulations

				thereto.(g)ReportNot

				later than 2 days after granting any waiver under subsection (d), (e), or (f),

				the Secretary shall notify the appropriate committees of Congress of such

				action. The Secretary shall publish in the Federal Register a notice of such

				waiver in a timely manner. Such notification shall include, if

				applicable—

							(1)the specific

				provisions of law to be waived or modified;

							(2)the rationale for

				such waiver or modification;

							(3)the geographic

				area in which the waiver or modification will apply; and

							(4)the period of

				time, not to exceed the period of the emergency, for which the waiver or

				modification will be in effect.

							(h)Authority for

				retroactive applicationA waiver or modification described in

				subsections (d), (e), and (f), at the discretion of the Secretary, may be made

				retroactive to the beginning of the emergency period or any subsequent date in

				such period as specified by the

				Secretary.

						.

				102.Sense of

			 Congress concerning the Hurricane Katrina-related public health

			 emergency

				It is the sense

			 of Congress that—

					(1)with respect to

			 the public health emergency declared under section 319 of the Public Health

			 Service Act (42 U.S.C. 247d) resulting from Hurricane Katrina, the Secretary of

			 Health and Human Services, in coordination with other Federal entities

			 (including the Federal Emergency Management Association, the Department of

			 Defense, the Department of Veterans’ Affairs, Environmental Protection Agency,

			 and the National Disaster Medical System), State and local governments, and

			 public and private sector entities, where appropriate, should ensure the

			 following:

						(A)grants and

			 funding should be provided to address ongoing emergency responses and

			 recovery;

						(B)the provision of

			 health services including medical specialty services, health-related social

			 services including protection and advocacy services, other appropriate human

			 services, and appropriate auxiliary services to respond to the needs of the

			 survivors of the public health emergency;

						(C)clinicians

			 deployed as part of the emergency response efforts who are licensed and

			 certified within their respective State and in good standing within their State

			 should be afforded appropriate liability protections;

						(D)clinicians

			 deployed as part of the emergency response who are licensed or otherwise

			 certified in their respective State and in good standing within their State

			 should not need to fulfill additional licensure or certification requirements

			 in areas declared to be part of a public health emergency;

						(E)individuals

			 within the public health emergency areas should be able to access quality

			 mental health and substance abuse services including services to reduce and

			 identify individuals at risk of suicide and post-traumatic stress disorder and

			 provide appropriate interventions;

						(F)environmental

			 teams should be deployed to provide assessments and environmental controls for

			 areas within the public health emergency;

						(G)social services,

			 including protection and advocacy services and access to domestic violence

			 shelters, should be extended to those within the public health emergency

			 areas;

						(H)communication

			 resources should be available to those displaced by the hurricane including

			 access to 2–1–1 call centers;

						(I)support services

			 including supports, equipment, supplies, medications, and other types of

			 assistance (such as those provided through the Developmental Disabilities

			 Assistance and Bill of Rights Act of 2000) should be available to vulnerable

			 populations including the elderly and individuals with disabilities;

						(J)real time

			 electronic surveillance, diagnosis, and treatment of epidemic, re-emerging, and

			 emerging diseases, including a functioning diagnostic laboratory, should be

			 provided for those dislocated as a result of Hurricane Katrina and

			 first-responders;

						(K)funding should be

			 provided to help healthcare facilities, medical research facilities, community

			 health centers, and other essential public health and health care

			 infrastructure components to assist them in the ongoing response efforts, to

			 clean up their facilities, or to rebuild;

						(L)coordination and

			 minimizing the duplication of Federal, State, and local response and recovery

			 efforts;

						(M)funding should be

			 provided to ensure that the Strategic National Stockpile is able to provide and

			 appropriately deploy the necessary drugs, vaccines, and other biological

			 products, medical devices, and other supplies needed to address acute

			 exacerbations of chronic illness as well as acute injuries and illness

			 resulting from Hurricane Katrina;

						(N)funding should be

			 provided to the Centers for Disease Control and Prevention and the National

			 Institutes of Health to pay for needed communications, including public service

			 announcements on radio and television, to provide for additional personnel, and

			 to provide needed health and safety training and resources to affected workers

			 and employers;

						(O)none of the funds

			 provided by the Secretary of Health and Human Services in response to Hurricane

			 Katrina should made available to entities that have been indicted for

			 abandoning patients during the disaster period; and

						(P)the Department of

			 Health and Human Services should conduct an effective ongoing program to

			 monitor the health of survivors of Hurricane Katrina and of workers and

			 volunteers involved in rescue, response, and rebuilding efforts due to

			 Hurricane Katrina, and that such a program should include screening for health

			 conditions (including mental health conditions) and appropriate referrals;

			 and

						(2)the current

			 public health emergency declared by Secretary Leavitt relating to Hurricane

			 Katrina under such section 319 should be extended beyond 90 days.

					IIHealthcare

			 response

			201.Assistance to

			 States in a public health emergency

				Section

			 311(c)(2) of the Public Health Service Act (42 U.S.C. 243(c)(2)) is

			 amended—

					(1)by striking

			 (2) The and inserting the following:

						

							(2)(A)Except as

				provided in subparagraph (B), the

							;

				and

					(2)by adding at the

			 end the following:

						

							(B)If the Secretary

				declares a public health emergency under section 319, the 6 month period

				described in the first sentence of subparagraph (A) may be extended for a

				period of not to exceed 18 months with respect to assistance to geographic

				areas that are the subject of such

				declaration.

							.

					202.Strengthening

			 the healthcare safety net

				Notwithstanding

			 any other provision of law, the Secretary of Health and Human Services may

			 temporarily provide (for the period for which a determination of public health

			 emergency is in effect under section 319 of the Public Health Service Act (42

			 U.S.C. 247d)) with respect to Hurricane Katrina that any health center or

			 facility providing primary and preventive care that—

					(1)is located in an

			 area to which such determination applies, and

					(2)treats

			 individuals displaced by Hurricane Katrina;

					shall

			 receive reimbursement for such treatment from Federal health programs at the

			 same rate at which a Federally qualified health center (as defined in section

			 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1596d(l)(2)(B))) would

			 receive such reimbursement and shall be eligible to receive funds under section

			 330 of the Public Health Service Act (42 U.S.C. 245b) with respect to services

			 furnished to individuals displaced by Hurricane Katrina if additional funds are

			 made available under such section for Hurricane Katrina response

			 efforts.203.Mental health

			 needs

				(a)Ensuring

			 funding for mental health in times of national crisisSection

			 501(m) of the Public Health Service Act (42 U.S.C. 290aa(m)) is amended by

			 adding at the end the following:

					

						(4)Existing

				fundingFor purposes of carrying out this subsection, amounts

				appropriated under this title for emergency response, as provided for in this

				section, for fiscal years 2005 and 2006 shall remain available until expended

				or until a public health emergency as declared by the Secretary no longer

				exists.

						.

				(b)Strengthening

			 access to mental health services in an emergencySection 520F of

			 the Public Health Service Act (42 U.S.C. 290bb–37) is amended—

					(1)by striking

			 subsection (b) and inserting the following:

						

							(b)Health

				centerIn this section, the term health center has

				the meaning given such term in section 330, and includes community health

				centers and community mental health

				centers.

							;

					(2)in subsection

			 (c), by adding at the end the following: With respect to a declaration

			 of a public health emergency under section 319, the Secretary shall, in

			 awarding such grants, ensure that priority is given to States and localities

			 that are most affected by such emergency.;

					(3)in subsection

			 (e)(2)—

						(A)in clause (i), by

			 striking individuals and all that follows through the semicolon

			 and inserting individuals, including children, who may be in need of

			 emergency mental health services, including individuals at risk of developing a

			 mental illness, including Post Traumatic Stress Disorder;; and

						(B)in clause (iii),

			 by inserting or at risk of developing after individual

			 with; and

						(4)in subsection

			 (g), by striking 2003 and inserting 2006.

					204.Assistance for

			 individuals with disabilities

				(a)Assessment and

			 response

					(1)Definitions

						(A)Emergency

			 shelterThe term emergency shelter means an

			 emergency shelter for persons described in subparagraph (C)(ii).

						(B)Individual with

			 a disabilityThe term individual with a disability

			 has the meaning given the term in section 3 of the Americans with Disabilities

			 Act of 1990 (42 U.S.C. 12102).

						(C)Individual

			 affected by Hurricane KatrinaThe term individual with a

			 disability affected by Hurricane Katrina means a person who is—

							(i)an individual

			 with a disability, or a family member of an individual with a disability;

			 and

							(ii)a person who

			 resided on August 22, 2005, in an area in which the President has declared that

			 a major disaster exists, in accordance with section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related

			 to Hurricane Katrina.

							(2)AssistanceAn

			 entity that receives financial assistance under title I of the Developmental

			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et

			 seq.) may use a portion of such financial assistance to—

						(A)determine the

			 location and status of individuals affected by Hurricane Katrina, who are

			 transferred from emergency shelters to long-term care facilities (including

			 nursing homes and group homes), intermediate care facilities for individuals

			 with mental retardation, hospitals, correctional institutions, and other

			 similar locations; and

						(B)assess and

			 respond to the needs of individuals affected by Hurricane Katrina to ensure

			 that the individuals receive necessary services, supports, and other types of

			 assistance.

						(b)Oversight and

			 disaster assistanceSubtitle C of title I of the Developmental

			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et

			 seq.) is amended by inserting after section 144 the following:

					

						144A.Oversight and

				disaster assistance

							(a)DefinitionsIn

				this section:

								(1)Emergency

				shelterThe term emergency shelter means an

				emergency shelter for persons described in paragraph (3)(B).

								(2)Individual with

				a disabilityThe term individual with a disability

				has the meaning given the term in section 3 of the Americans with Disabilities

				Act of 1990 (42 U.S.C. 12102).

								(3)Individual

				affected by a major disasterThe term individual affected

				by a major disaster means a person who is—

									(A)an individual

				with a disability; and

									(B)a person who

				resided in an area in which the Secretary has declared a public health

				emergency under section 319 of the Public Health Service Act, 7 days before the

				declaration.

									(4)Public health

				emergencyThe term public health emergency means a

				public health emergency as designated under section 319 of the Public Health

				Service Act.

								(b)Oversight

								(1)Grants

									(A)In

				generalIn a case in which the Secretary of Health and Human

				Services has declared that a public health emergency exists for a geographic

				area, and as a result individuals affected by a major disaster are placed in an

				emergency shelter in a State, the Secretary may make a grant to the system for

				that State.

									(B)Use of

				fundsA system that receives a grant under subparagraph (A) shall

				use the funds made available through the grant to—

										(i)establish a

				registry to identify and maintain information about such individuals who are in

				such emergency shelter;

										(ii)track the

				transfers of such individuals from such emergency shelter to community and

				non-community settings; and

										(iii)provide

				oversight at such emergency shelter to assure that such individuals are

				receiving necessary services, supports, and other types of assistance.

										(2)CoordinationIn

				carrying out activities under paragraph (1), the system shall coordinate the

				activities with the Under Secretary for Emergency Preparedness and Response in

				the Department of Homeland Security, and with any nonprofit agency (such as the

				American Red Cross) providing assistance through an emergency shelter described

				in paragraph (1).

								(c)AccessAs

				soon as practicable after the Secretary of Health and Human Services has

				declared a public health emergency for an area, and as a result individuals

				affected by the emergency are placed in an emergency shelter in a State, the

				Commissioner of the Administration on Developmental Disabilities shall notify

				each emergency shelter in the State receiving such individuals that staff of

				the system for the State shall have authority to enter the shelter, and shall

				have access to the individuals affected by the emergency residing in that

				shelter, to provide information related to services, supports, and other types

				of assistance for, and to protect the human, service, and legal rights of,

				individuals affected by the emergency residing in that shelter.

							(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out subsection (b) $2,000,000 for fiscal year 2006 and such sums as may

				be necessary for fiscal year

				2007.

							.

				205.Liability and

			 licensure awareness promotion for health volunteers

				(a)In

			 generalThe Secretary of Health and Human Services shall utilize

			 the Internet and other appropriate means to disseminate to the public

			 information on health professional liability coverage and licensure

			 requirements for intermittent disaster response personnel (as described in

			 section 2811(d)(1) of the Public Health Service Act (42 U.S.C. 300hh–11(d)(1)))

			 in areas in which a public health emergency have been declared under section

			 319 of such Act (42 U.S.C. 247d).

				(b)Type of

			 informationThe information to be provided under subsection (a)

			 shall, in the case of a State where health professional licensure requirements

			 have been waived, include—

					(1)whether and how

			 intermittent disaster response personnel may be able to receive certain

			 liability protections as described in section 2811(d)(2) of the Public Health

			 Service Act (42 U.S.C. 300hh–(d)(2)), or under applicable provisions of State

			 law;

					(2)the possible

			 limitations of such coverage and protections; and

					(3)other information

			 needed to enable health professionals to make an informed decision about

			 providing volunteer health services.

					IIIResearch and

			 reports

			301.Monitoring the

			 healthcare, mental health, and public health response

				(a)In

			 generalThe Secretary of Health and Human Services, acting

			 through a public service non-profit research and analysis firm, shall provide

			 for an immediate and independent review (through the immediate collection of

			 data and conduct of analyses) of the lessons learned from the Federal, State

			 and local public health, mental health, and medical care planning,

			 preparedness, and response to Hurricane Katrina.

				(b)PurposeThe

			 purpose of the study under subsection (a) is to collect available relevant

			 data, through site visits, reviews of medical and epidemiological records,

			 interviews with individuals residing in an area in which a public health

			 emergency has been declared under section 319 of the Public Health Service Act

			 as a result of Hurricane Katrina, and interviews with Federal, State, and local

			 public health, mental health services, and medical officials. Such interviews

			 shall be conducted in a manner that, to the extent practicable, does not

			 interfere with the delivery of patient care and services.

				(c)ReportNot

			 later than 120 days after the date of enactment of this Act, the Secretary of

			 Health and Human Services shall submit to the Committee on Health, Education,

			 Labor, and Pensions of the Senate and the Committee on Emergency and Commerce

			 of the House of Representatives, a report concerning the lessons learned (as

			 described in subsection (a)).

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $2,000,000 to carry out this section.

				302.Report on

			 regulatory requirements and funding formulas

				(a)In

			 generalNot later than 120

			 days after the date of enactment of this Act, the Secretary of Health and Human

			 Services shall submit to Congress a report on the specific regulatory

			 requirements and funding formulas under the Public Health Service Act (42

			 U.S.C. 201 et seq.) that would assist the Secretary in responding to a public

			 health emergency (as declared under section 319 of such Act (42 U.S.C.

			 247d)).

				(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

				303.Department of

			 Health and Human Services inspector general audit and report

				(a)In

			 generalThe Inspector General

			 of the Department of Health and Human Services (referred to in this section as

			 the Inspector General) shall conduct an audit and investigation

			 of each program carried out by the Department of Health and Human Services that

			 includes response and recovery activities related to Hurricane Katrina.

				(b)Weekly

			 reportNot less frequently

			 than once a week, the Inspector General shall provide a report to the Committee

			 on Health, Education, Labor, and Pensions of the Senate and the Committee on

			 Energy and Commerce of the House of Representatives listing the audits and

			 investigations initiated pursuant to subsection (a).

				(c)Status

			 reportNot later than 6

			 months after the date of enactment of this section, and biannually thereafter

			 until the audits and investigations described in subsection (a) are complete,

			 the Inspector General shall report to the Committee on Health, Education,

			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce of

			 the House of Representatives on the full status of the activities of the

			 Inspector General under this section.

				(d)Cooperative

			 venturesIn carrying out this

			 section, the Inspector General is encouraged to enter into cooperative ventures

			 with Inspectors General of other Federal agencies.

				IVHealth insurance

			 coverage

			401.Temporary

			 emergency health coverage assistance for business and individuals

				(a)In

			 generalThe Secretary of Health and Human Services (referred to

			 in this section as the Secretary), in consultation with the

			 insurance commissioners of those States contained in whole or in part in the

			 Hurricane Katrina disaster area, shall establish a program to provide emergency

			 health coverage continuation relief through the provision of direct payments of

			 health insurance premiums or continuation assistance on behalf of eligible

			 businesses and their employees and purchasers of individual health insurance

			 coverage.

				(b)DefinitionsIn

			 this section:

					(1)Eligible

			 individualsThe term eligible individual means an

			 individual (and the family dependents of such individual as may be covered

			 under the health insurance coverage in which such individual is

			 enrolled)—

						(A)who is a citizen,

			 national, or qualified alien as defined in section 431(b) of the Personal

			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.

			 1641(b));

						(B)whose permanent

			 residence as of August 29, 2005 was located in a Hurricane Katrina disaster

			 area;

						(C)who was covered

			 under individual (non-group) health insurance coverage, including a policy

			 operated pursuant to a qualified high risk pool (as defined in section 2744 of

			 the Public Health Service Act (42 U.S.C. 300gg–44)), on August 29, 2005;

			 and

						(D)whose ability to

			 continue such coverage was severely impaired as a result of hurricane-related

			 disruption in a Hurricane Katrina disaster area.

						(2)Eligible

			 businessesThe term eligible business means a

			 corporation, sole proprietorship, or partnership that employs not more than 50

			 employees and that—

						(A)operated as of

			 August 29, 2005 in a Hurricane Katrina disaster area;

						(B)offered coverage

			 under a group health plan (as defined in section 733(a)(1) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1191b(a)(1))) on August 29,

			 2005 to employees in a Hurricane Katrina disaster area; and

						(C)had its ability

			 to continue coverage under such plan severely impaired as a result of

			 disruption of the sponsor’s business activity in the Hurricane Katrina disaster

			 area.

						(3)Continuation

			 assistanceThe term continuation assistance means,

			 in the case of an eligible business that offers health insurance coverage under

			 a self-insured arrangement, assistance in paying administrative services fees,

			 claims costs, stop-loss premiums, and any amounts required to be paid by

			 employees to participate in the arrangement.

					(4)Hurricane

			 Katrina disaster areaThe term Hurricane Katrina disaster

			 area means a parish in the State of Louisiana, a county in the State of

			 Mississippi, or a county in the State of Alabama, for which a major disaster

			 has been declared in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of

			 Hurricane Katrina and which the President has determined, before September 11,

			 2005, warrants both individual and public assistance from the Federal

			 Government under such Act.

					(c)Health coverage

			 continuation relief

					(1)In

			 generalThe Secretary shall design and implement the program

			 under subsection (a) in a manner that enables eligible individuals and eligible

			 businesses to be eligible for direct premium reimbursement or continuation

			 assistance to be paid by the Secretary on behalf of such individual or business

			 directly to the health insurance issuer or administrative services provider

			 involved. In the case of an eligible business, premium reimbursement shall

			 include the premium shares of both the employer and employees, as

			 applicable.

					(2)LimitationSubject

			 to paragraph (3), in no case shall the value of the assistance provided under

			 the program under this section, with respect to an individual or business,

			 exceed 100 percent of the applicable premium for coverage or continuation

			 assistance for the period of coverage involved, including, with respect to

			 employer coverage, the employer and employees' share of premiums, if

			 applicable.

					(3)Enrollment

						(A)In

			 generalThe Secretary shall establish an expedited process for

			 the enrollment of eligible individuals and eligible businesses in the program

			 under this section.

						(B)Duty of

			 Secretary upon receipt of noticeThe Secretary, upon receipt of a

			 notice under subsection (f)(2), shall enroll the eligible individual or

			 eligible business involved in the program under this section.

						(C)Duty of

			 issuerA group health plan, or health insurance insurer with

			 respect to such a plan, shall make a reasonable effort to notify an eligible

			 individual or eligible business—

							(i)of

			 the automatic enrollment of such individual or business in the program under

			 subparagraph (B);

							(ii)that, if it is

			 later determined that the means of support of such individual, or the ability

			 of such business to continue health insurance coverage, was not severely

			 disrupted (as determined subject to a randomized retrospective audit process),

			 such individual or business may be required at a later date to repay the

			 program for the amount of premiums or continuation assistance paid on its

			 behalf; and

							(iii)that such

			 individual or business may elect to decline enrollment, or cancel enrollment,

			 in the program by notifying the health insurance issuer or administrative

			 service provider involved.

							(d)Retrospective

			 audit authority

					(1)In

			 generalThe Secretary shall provide for the application of a

			 randomized retrospective auditing process to the program under this section by

			 a date that is not earlier than November 1, 2005.

					(2)Repayment of

			 fundsIf the Secretary determines, pursuant to the audit process

			 under paragraph (1), that an individual or business that was enrolled in the

			 program under this section did not meet the disruption or other eligibility

			 requirements provided for in paragraph (1) or (2) of subsection (b), the

			 Secretary shall seek the repayment of funds paid on behalf of such individual

			 or business. Such repayments shall be made with no interest or late penalty to

			 accrue prior to the commencement of a repayment period which shall begin not

			 earlier than the date that is 3 months after the date on which a determination

			 and notice of non-eligibility is provided.

					(3)No double

			 paymentsThe Secretary shall take appropriate actions to ensure

			 that health insurance issuers do not retain double payments in instances where

			 businesses or individuals pay premiums for any period for which payments have

			 already been made under the program under this section.

					(e)Emergency

			 periodPayments under the program under this section shall be

			 made only for premiums due during the period beginning on August 29, 2005 and

			 expiring 3 months after such date. Prior to the expiration of such period, the

			 Secretary may make recommendations to Congress regarding any reasonably

			 determined need to extend such emergency period.

				(f)Non-cancellation

			 of health insurance coverage

					(1)In

			 generalDuring the 3-month emergency period described in

			 subsection (e), health insurance issuers that accept payments under the program

			 under this section shall be prohibited from canceling or terminating health

			 insurance coverage or, in the case of administrative services providers,

			 refusing to process claims under a self-insured arrangement. Such health

			 insurance issuers and administrative service providers shall be prohibited

			 during such period from increasing any amounts due pursuant to such coverage or

			 arrangements that were not previously scheduled pursuant to a contract prior to

			 August 29, 2005.

					(2)NotificationTo

			 be eligible to receive payments under ths program under this section, a health

			 insurance issuer or administrative services provider shall notify the

			 Secretary—

						(A)not earlier than

			 31 days following the nonpayment of a scheduled premium payment from an

			 individual or business policyholder in a Hurricane Katrina disaster area, of

			 the fact of such nonpayment (or nonreimbursement of claims under a self-insured

			 arrangement); or

						(B)following a

			 communication to the health insurance insurer or administrative service

			 provider by an individual or business reasonably indicating eligibility for

			 assistance under such program, of the fact of such communication.

						(g)Expedited

			 rulemakingThe Secretary shall utilize expedited rulemaking

			 procedures to carry out this section.

				(h)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $1,000,000,000 for fiscal year 2006.

				402.Authority to

			 postpone certain deadlines related to individual health coverage by reason of

			 presidentially declared disaster or terroristic or military action

				(a)In

			 generalTitle XXVII of the Public Health Service Act (42 U.S.C.

			 300gg et seq.) is amended by adding at the end the following:

					

						2793.Authority to

				postpone certain deadlines by reason of presidentially declared disaster or

				terroristic or military actionIn the case of a plan offered through the

				individual market, or any health insurance issuer, participant, beneficiary, or

				other person with respect to such plan, affected by a Presidentially declared

				disaster (as defined in section 1033(h)(3) of the Internal Revenue Code of

				1986) or a terroristic or military action (as defined in section 692(c)(2) of

				such Code), the Secretary may, notwithstanding any other provision of law,

				prescribe, by notice or otherwise, a period of up to 1 year which may be

				disregarded in determining the date by which any action is required or

				permitted to be completed under this title. No plan shall be treated as failing

				to be operated in accordance with the terms of the plan solely as a result of

				disregarding any period by reason of the preceding

				sentence.

						.

				(b)Application of

			 amendmentThe Secretary of Health and Human Services shall

			 implement the amendment made by subsection (a) in the same manner in which the

			 Secretary of Labor implements section 518 of the Employee Retirement Income

			 Security Act of 1974 (29 U.S.C. 1148) with respect to group health

			 plans.

				VEmergency

			 designation

			501.Emergency

			 designationAny amount

			 provided under this Act is designated as an emergency requirement pursuant to

			 section 402 of H. Con. Res. 95 (109th Congress).

			

